Case 7:16-cv-02683-NSR Document 23 Filed 01/03/19 Page 1 of 4

MEMoENnoRsED

MEMORANDUM ENDORSEMENT
Ca/'rc)ll v. Rez)ublic ofFrcmce et al., 16-cv~2683 (NSR)

On November 7, 2018, there was a status conference before this Court during which Plaintiff was
granted leave to file an amended complaint by December 7, 2018. The Court also issued a briefing
schedule for Defe_ndants’ anticipated motion to dismiss

The Court is in receipt of Plaintifi`s letter, dated November 30, 2018. The Court understands that
Plaintifi` s counsel seeks leave to file a motion to withdraw as well as extensions for time to identify
substitute counsel and to file a motion under Seal for the Court’s in camera review.

The Court waives the pre-motion conference requirement for PlaintifF s motion to withdraw and
grants Plaintiff leave to tile said motion. Plaintiff’ s motion is to be served, not filed, by January
14, 2019. Defendants’ opposition is to be served, not i"iled, by January 24, 2019. Plaintiff’s reply
is to be served by January 31, 2019. The parties are directed to file all motion documents on the
reply date, January 31, 2019. The parties should provide two copies of all documents to chambers
as the documents are served.

The Court denies without prejudice to renew Plaintiff`s request for permission to file a motion
under seal.

Dated: January 3, 2019
White Plains, NY

`sooRD .

'-

 

 

Nelscn S. Rcman, U.S.D.J.

 

 

 

 

»us_i)e anY

DocUMENT
,;ELECTRoNIcALLYiuLED
'DOC#@ 1
'DATErnLED; 13 i”y

 

 

 

 

 

 

'18`11`30 14:15 ease 7:16-0\/-026339|%§\¢?& rioad`uiii@n?i§ 3I§iiet9bolio§719 Page 2 of 4 P 1/3

  

2 Wootchontor Pmk Drive

DENLEA &

Whl|u Ploina, NY 10604

Tul 914~331"01 00
CARTON LLP , rex 014-331~0105

www.dunloaoanon.nr»m

November 30, 2018
Bv Faesimile (‘)14) 390-4179

H`on, `Nel.son S. Roman

l_l`nit:ed Stntes Dist.riet Court
300 ()_uarropa.s St.reet

Whit.e `Plz\ins, Now Yorl< 10601

.Rc: Ct\rroll v. The chublic of'l"l'anee, et nl.
Cfase No. 7:]6~ev~02633 (NSR) (S.D.N.Y.)

` l")ear lodge l{om{ni:

We represent Plaintii;`t` Mar|.ine Curri.)ll in the nbove-relerenced class aet.ion. We are
writing to request a pre-motion eon'l"erenec, pursuant to Your Honor’s individual I’raetiees in
(.'§ivil Casemmiotion to withdraw as Plaintil`l’s cong in this action
(or tilternat.ively, for leave to tile our motion to Withdrz.tw without n pre-motion eont`el‘enr:.e)_ We
also request permission to t`11e the motion under seal for Your l-lonor’s in camera review and
eonsidern.t;ii_)n- As set 't`orth more fully helow, l\/ls. (Jarroll consents to our withdrawal and
requests a reasonable period oi" time in which to identity substitute counsel

 

 

lt is well-settled that withdrawal as counsel is appropriate under the New Yorl< ltules ol`
l*rol`essional (fonduct where withdrawal can be aecomplisl'te<jl without material adverse cl`l`oet. on
the interestsl ot`the client. and the client l<nr.)wingly and freely russents to termination ol` the
representation Rule l.l.(i (Cl(_l) and (10). l\/ls. (_"arroll has signed a Voluntary (.`onsortt to our
withdrawal ns her counsel which we are prepared to submit to Yonr l-lonor under s ‘nl in
cormeeti<;)n with our motion papers t`or your in camera review and consideration

Witl'\drawnl o't`eounsel is governed by Local C`.ivil Ru|,e 1.4- which st:nies:

/~\n attorney who has appeared ns attorney oi" record 'l"or a party
may not withdraw from n ease without leave ol` the court
granted by ol.'del`. Suclt order may be gt‘nr\tetil only upon :.\
showing by n‘l"tit.lavit or otherwise o't` satist`actt_)ry reasons |`or
withdrawal or displacement and the posture o‘l` the ease
including its posit'.iorn il` an_y` on the cnlendar, and whether or
not the attorney is asserting n. retaining or charging lien. All
applications to withdraw nn.tst' be served upon the client and
t unless excused by the ('.`ourt.) upon n.ll other parties

 

 

2018'11'3° 14:15 ease 7:le-cv-ozessli€§lfzeaD%%hir?@n?§§ 3t§’ileci)i)(lio§do Page 3 of 4 P 2/3

in considering a motion 't`or withdrawal of ccunsel, district courts analyze two factors: thc
reasons for Withdrawal and the impact oi` the withdrawal on the timing ot`thc proceedingl [Jt_T/'art
Ka/‘imian v. Y`z'me Equitz‘e.s', lnc.` lO Civ. 3773 (AKI"I)(JC‘F'). 2011 U.S. Dist. L,l`z',XlS Sl<)lt.i. at "'3-
4 (S.D.N.Y. May 1 l. 2011). “Whether to grant or deny a motion to withdraw as counsel "l"all.\` to
the sound discretion ot` the trial court."’ Stm`r v. C.'ai'hoim. 722 F.Supp.Zd 25 8. 264 (_F,.D.N.\".
2()'10\, quoting fn re Albe)‘t. 277 B.R. 38, 47 (Banl<r. S.D.N.Y. 2002).

As noted below, to protect the sanctity ot` the attorncy»client rclationship. we request that
we be permitted to present the reasons for our withdrawal as Plaintit`t`s counsel in camara. under
Seul. and without providing them to Dc't`endants or the public. Nonetheless, we represent in good
faith that those reasons are permitted under our retainer agreement with Plaintit`t` and pursuant to
NY Rules of Prot`. Cond. Rulc l,lo(c)(l) (withdrawal can be accomplished without material
adverse effect on the interests ot`thc client) and 1.16(<;)(10) (the client knowingly and l`reel_\_'
assents ,to termination of the employment). l\/[ost significantlyl Plaintift` has voluntarily agreed to
our withdrawal,

With respect to the second factor identified by the Court in Karimran. although this
action was filed in 2016, due to the complexities o't` service on a foreign sovereign audits
entities. Det`endants did not agree to accept service and did not appear in this action until l\/Iziy .-t`
2018. Following their appearancc, Dct`endants requested (and Plaintifi` consented to) a lengthy
adjournment to allow Defendants to formulate their litigation strategy On 0ctober ?.. 2018.
Defenclants requested a pre~motion conference to discuss their intention to move to dismiss the
Complaint. On November 7, 2018, the Coult held a pre-motion conference to address Plainti l"i`s
request t`or limited discovery, and at the conclusion oi` that conference, permitted Plaintit`l" to l`ilc
an Amonded Complaint on or before December 7` 2018. Given this posture the case is at thc
very earliest stage and granting our motion will not cause undue delay. See, t.>.g. Karimz‘an.
2011 U.S. Dist. LEXIS, ct *8 (“Here, although substantial discovery has taken ptoce, discovery
has not yet closed. and trial is still several months away. Undcr these circumstances the posture
ot` the case does not require that the motion to withdraw be denied.").

We respectfully request that the Court allow us to tile our motion to withdraw an
accompanying declaration memorandum of law, and Voluntary Consent ot` Plaintit`l"Carroll
under seal for in camera review and consideration with copies served on Dcfcndan.ts tc>;eept for
the Voluntary Conscut of Plaintit`f Carroll and our Declaration) in order to preserve the
confidentiality ot` the attorney-client relationship. Courts frequently permit papers in support ol`
motions to withdraw as counsel to be filed under seal and for in camera review. timing it
necessary for the protection of the attorney-client relationship See. e.g.. Thekkek \=. La..\'er.\.`!cu/])r.
Inc., No. 11 Civ. 4426 (HB)(JLC), 20`12 U.S. Dist. LEXIS 7646, at *7~8 (S.D.Nt'r'. Jan. 23.
2012)(granting motion to withdraw upon in camera rcview, explaining “document's in support
of motions to withdraw are routinely tiled under seal where necessary to preserve the
coniidcntiality of the attorney~client relationship between a party and its counsel. and this
method is viewed favorably by the courts”)(internal quotations omitted)(quoting Team ()b.ro/e/a
Lfd. v. .A.H.R.M.A. ,Lm’. 464 F.Supp.Zd 164_. 165“1.66 (E.D.N.Y. 2006)); W@z'n/)ergcr r. I’)‘¢)r)'r]t'l)/
Lg'fé & C'.'as. ]n.r. C.'a., No. 97 Civ. 9262 (.TGK), 1998 WL 898309.` at *1 (S.D.N.Y. l)ec. 23.
1998)(“[l]t is appropriate for a Court considering a counscl’s motion to withdraw to consider in

 

2018 11' 30 14'15 ease 7:16--cv 026839€§|1§80%%ul1?§n?§§ zl§"l meoo(l?o§ffle Page 4 of4 P 3/3

camera submissions m order to prevent a party from being prejudiced by the application o|`
counsel to Withdraw.‘ `.)

`ln view of the holiday season. Plaintiff respectfully requests up to ninety (90) days to
Secu\'e new counsel, and requests that the existing case management deadlines be extended to
tmr her new counsel 'l"lles an appearance with the Court m this uction\ Wc
would be§leased to discuss our request to file a motion to withdraw as Plz\inl'i'l"l"s counsel ut u
pre-motion conference if Your I~Ionor so desires.

Respectfully submitted,

Robert J. 135
ce: Joseph P. Goldberg, Esq. (By email and by regular mail)

Kathxyn 'I`iskus, Esq. (By email)
Martine V. Carroll (By email)

 

